PER CURIAM.
We incline to the opinion that the jurisdiction of this appeal is in the Supreme Court as involving a construction of the revenue laws of the State. It involves, too, the interstate commerce clause of the National Constitution, if that point was properly raised below. Several appeals in identical cases have been taken to the Supreme Court and retained by it. [State v. Emert, 103 Mo. 241, 15 S. W. 81; State v. Smithson, 106 Mo. 149, 17 S. W. 221; State v. Parsons, 124 Mo. 436, 27 S. W. 1102.]
Ordered transferred to the Supreme Court for decision.